DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  means for receiving, from a first sensor; means for receiving, from a second sensor; means for aggregating the data from the first sensor and the data from the second sensor; means for defining a first overlay mask for the first sensor; means for defining a second overlay mask for the second sensor; means for mapping, based on a first timestamp received from the first sensor; means for mapping, based on a second timestamp received from the second sensor; means for determining that the first timestamp is within a threshold amount of the second timestamp; means for determining that a distance between the first virtual location and the second virtual location is less than a threshold value; and means for excluding the first object or the second object from the count value in claims 20, 23, and 24 are interpreted to be one or more processors (Pg. 16 of instant specification, Para. 55 of corresponding published patent application 2022/0035067 A1).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s claims presented 11/09/2020 constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest the claimed features of claims 1, 15, and 20 structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims. Examiner notes that the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s), rather each and every limitation of the claim(s) and their disclosed relationships are integral.  

None of the references, either singularly or in combination, teach or fairly suggest an system for detecting an object using multiple sensors, the system comprising: a processor; and
a memory for storing one or more instructions that, when executed by the processor, configure the processor to perform operations comprising: receiving, from a first sensor, data that identifies a location of a first object in an area at a given point in time; receiving, from a second sensor, data that identifies a location of a second object in the area at the given point in time, the second object being within a field of view of the first sensor and the second sensor, wherein the first sensor refrains from transmitting data that identifies the second object in response to determining that the second object is within the field of view of the second sensor; and aggregating the data from the first sensor and the data from the second sensor to compute a count value indicating how many objects are present in the area at the given point in time.

U.S. Patent Application Publication 2018/0336420 A1 to Pandharipande et al. discloses that In a people counting system, a plurality of vision sensors is arranged to provide sensor coverage of an area. Each is arranged to provide individual sensor coverage of a portion of the area within its field of view. Each of a plurality of local image processors is connected to a respective one of the vision sensors. Each of the local image processors is configured to apply a local person detection algorithm to at least one image captured by its respective vision sensor, thereby generating a local presence metric representative of a number of people detected in the at least one image. A central processor is configured to estimate the total number of people in the area covered by the vision sensors by applying an aggregation algorithm to the local presence metrics generated by the local image processors. Images are uploaded from the local image capture devices 6 to the main processor 20 (the people count processor 20). The people count processor 20 processes the images, extracts data and provides the people count. When a user wishes to opt-out an opt-out request 80 is received by the processor and used to set an opt-out flag in the database 22 a attached to the processor (or accessible by it). Then, when the processor is processing the information in the images, it does not use information relating to the locations where the opt-out flag is set. According to another embodiment as described in FIG. 8, each image capture device 6 is attached to its own local processor 11 which processes the images and provides metrics (including location information) for the people count processor 20. When the opt-out request 80 is received, it sets the opt-out flag in the database and then location information included in the metrics which have been sent to the people count processor are no longer taken into account for locations where the opt-out flag is set. That is, all the information (metrics) is provided to the people count processor 20, but metrics pertaining to location may be ignored responsive to an opt-out request.

U.S. Patent Application Publication 2013/0015355 A1 to Noone et al. discloses a method and system for detecting an object transiting an interrogation zone of an electronic article surveillance (“EAS”) system and determining whether the object is a person entering or exiting the facility in order to increment a corresponding counter. A first zone detector detects motion in a first zone. The first zone detector can be a first passive infrared (“PIR”) detector. A second zone detector detects motion in a second zone different from the first zone. The second zone detector can be a second PIR detector. A processor is in communication with the first and second zone detectors in which the processor receives data from the first and second zone detectors to determine whether to increment a count value based at least in part on the received data. The process of FIG. 7 incorporates three detection devices, PIR 1, PIR 2 and infrared sensor array 20, to determine whether to increment the counters. Alternatively, any two of the detection devices may be used to determine whether to increment the counters, e.g., PIR 1 and PIR 2. After the process starts, e.g., the system is activated, the system determines whether PIR 1 detects an object. (step S100). Referring back to step S100, when no object is detected by PIR 1, a determination is made whether an object is detected by PIR 2 (step S114). In particular, a determination is made that no object is entering the building due to the lack of a PIR 1 detection signal. In other words, the object may be exiting the building. If PIR 2 does not detect the object, a determination is made whether PIR 1 detects the object, i.e., alternate between checking PIR 1 and PIR 2. However, if PIR 2 detects an object (step S114), a PIR 2 timer is started (step S116). The PIR 2 timer may be a countdown timer that counts down from predetermined time or up to a predetermined time. Next, the PIR 2 timer is checked to determine whether it has expired (step S118). If the PIR 2 timer is determined to have expired, PIR 1 and PIR 2 flags and timers are reset. If PIR 2 timer is determined not to have expired, a determination is made as to whether infrared beams 26 are broken (step S120). In other words, whether the object that was detected by PIR 2 continues to move through the interrogation zone. If no infrared beams 26 are broken, a determination is made whether the second timer has expired (step S118).

However, none of the above teach or fairly suggest system and associated with it the method as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABHISHEK SARMA/

Primary Examiner, Art Unit 2622